TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 3, 2018



                                      NO. 03-16-00872-CV


               Empower Texans, Inc. and Michael Quinn Sullivan, Appellants

                                                  v.

                               Texas Ethics Commission, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PEMBERTON, GOODWIN, AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on November 28, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order. Therefore, the Court reverses the trial court’s dismissal

of appellants’ counterclaim as set out in paragraph 81 of its amended answer and counterclaim;

we affirm the uncontested portions of the trial court’s order of dismissal. We remand the

counterclaim for further proceedings before the trial court. The appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.